                           Case 18-50825-KJC              Doc 4     Filed 11/01/18        Page 1 of 3



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                            Chapter 11
         In re:
                                                                            Case No. 17-12560 (KJC)
         WOODBRIDGE GROUP OF COMPANIES, LLC,
         et al.,1                                                           (Jointly Administered)

                                            Debtors.


         WOODBRIDGE GROUP OF COMPANIES, LLC;
         WOODBRIDGE STRUCTURED FUNDING, LLC;
         WOODBRIDGE MORTGAGE FUND 1, LLC;
         WOODBRIDGE MORTGAGE FUND 2, LLC;                                   Adversary Proceeding
         WOODBRIDGE MORTGAGE FUND 3, LLC;                                   Case No. 18-50825 (KJC)
         WOODBRIDGE MORTGAGE FUND 3A, LLC;
         WOODBRIDGE MORTGAGE FUND 4, LLC;
                                                                            Ref. Docket No. 3
         WOODBRIDGE COMMERCIAL BRIDGE LOAN
         FUND 1, LLC; WMF MANAGEMENT, LLC,

                                            Plaintiffs,

                                 vs.

         JERRY RAINES; DONNA LYNN BARNARD;
         STONELION INSURANCE & FINANCIAL
         SERVICES LLC;

                                            Defendants.




         1
                  The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.
         The mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423. Due to the large number of debtors in these cases, which are being jointly administered for
         procedural purposes only, a complete list of the Debtors, the last four digits of their federal tax identification
         numbers, and their addresses are not provided herein. A complete list of this information may be obtained on the
         website of the Debtors’ noticing and claims agent at www.gardencitygroup.com/cases/WGC, or by contacting the
         undersigned counsel for the Debtors.

01:23813058.1
                         Case 18-50825-KJC          Doc 4       Filed 11/01/18   Page 2 of 3



                              STIPULATION EXTENDING TIME OF DEFENDANTS
                                      TO RESPOND TO COMPLAINT

                Woodbridge Group of Companies, LLC and its above-captioned co-plaintiffs, debtors,

         and debtors in possession (the “Plaintiffs” or the “Debtors”) and Jerry Raines, Donna Lynn

         Barnard, and Stonelion Insurance & Financial Services LLC (the “Defendants,” and collectively

         with the Plaintiffs, the “Parties”) hereby stipulate as follows:

                A.      On September 17, 2018, the Plaintiffs filed the Complaint Objecting to Claims

         and Counterclaiming for Avoidance and Recovery of Avoidable Transfers and for Statutory and

         Equitable Subordination [Adv. Doc. No. 1] against the Defendants.

                B.      The time for Defendants to respond to the Complaint was October 18, 2018 [Adv.

         Doc. No. 3].

                C.      Pursuant to Rule 7012-2 of the Local Rules of Bankruptcy Practice and Procedure

         of the United States Bankruptcy Court for the District of Delaware, the Debtors may, by

         stipulation—and without a court order—extend the Defendants’ time to respond to a complaint

         for up to 28 days.

                D.      To avoid the cost of litigation while the Parties explore whether a consensual

         resolution of this dispute is possible, the Parties have agreed to continue the Defendants’ time to

         respond to the Complaint until November 15, 2018.

         WHEREFORE, the Parties stipulate that:

                1.      The Defendants shall have through and including November 15, 2018, to respond

         to the Complaint.

                2.      This Stipulation is without prejudice to any Party’s substantive rights.

                                     [Remainder of page intentionally left blank]



01:23813058.1
                                                            2
                       Case 18-50825-KJC    Doc 4       Filed 11/01/18   Page 3 of 3



         Dated:   November 1, 2018         /s/ Betsy L. Feldman
                  Wilmington, Delaware     YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                           Sean M. Beach (No. 4070)
                                           Edmon L. Morton (No. 3856)
                                           Ian J. Bambrick (No. 5455)
                                           Betsy L. Feldman (No. 6410)
                                           Rodney Square, 1000 North King Street
                                           Wilmington, Delaware 19801
                                           Tel: (302) 571-6600
                                           Fax: (302) 571-1253
                                           -and-
                                           KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                           Kenneth N. Klee (pro hac vice)
                                           Michael L. Tuchin (pro hac vice)
                                           David A. Fidler (pro hac vice)
                                           Jonathan M. Weiss (pro hac vice)
                                           1999 Avenue of the Stars, 39th Floor
                                           Los Angeles, California 90067

                                           Counsel for Plaintiffs



                                           /s/ Bryan T. Forman
                                           FORMAN LAW FIRM P.C.
                                           Bryan Forman
                                           Texas Bar No. 07258800
                                           609 S Fannin Ave
                                           Tyler, TX 75701
                                           Tel:    (903) 597-2221
                                           Fax: (903) 597-2224

                                           Counsel for Defendants




01:23813058.1
                                                    3
